Citation Nr: 0600903	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  98-17 760	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an acute 
compression fracture of the thoracic spine at T-8.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1978 to December 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 decision by which the Boston, 
Massachusetts VARO denied service connection for a history of 
acute compression fracture at T-8 and denied service 
connection for an acquired psychiatric disorder.  In August 
2000, the Board remanded the issue of service connection for 
an acquired psychiatric disorder for additional development 
and deferred action on the remainder of the appeal pending 
completion of that development.  The Board remanded again in 
October 2003 in order to provide notice to the veteran in 
accordance with the provisions of the Veterans Claims 
Assistance Act of 2000, and to obtain additional VA treatment 
records.

(Consideration of the appellant's claim for service 
connection for an acquired psychiatric disorder is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDING OF FACT

The veteran does not have a compression fracture of the 
thoracic spine at T-8 that is attributable to her military 
service.


CONCLUSION OF LAW

The veteran does not have a compression fracture of the 
thoracic spine at T-8 that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1131, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran submitted her claim for benefits in March 1998, 
claiming service connection for an acute compression fracture 
at T-8.  The veteran's service medical records (SMRs) are of 
record, and they show no entries relating to a chronic back 
disability.  The SMRs show several complaints of acute low 
back pain:  one on the day following a physical training 
test; one following moving furniture and then playing on the 
carpet; and one which, along with complaints of pains in the 
right side and painful urination, was evidently related to a 
spontaneous abortion that had occurred several weeks earlier.  
However, there is no mention in the veteran's SMRs of any 
injury related specifically to T-8, or to the thoracic spine 
in general.   

The record shows that the veteran was injured in a fall in 
February 1998.  Examination and x-rays showed an acute 
compression fracture.  The veteran was afforded a fee-based 
examination in June 1998.  The examiner noted the veteran's 
February 1998 slip and fall which resulted in an acute 
compression fracture of T-8, and subsequent complaints of 
recurring back pain and stiffness.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is evidence of a current disability related to a 
compression fracture of T-8.  However, there is no evidence 
of any in-service injury or disease related to a compression 
fracture of T-8.  In fact, as noted, the veteran noted in her 
original claim of service connection that this injury 
occurred in 1998, nearly 20 years after leaving military 
service, and this onset date is corroborated by the medical 
evidence of record.  All of the evidence of record, including 
the veteran's own averment, indicates that her compression 
fracture of T-8 occurred many years after leaving military 
service, and is not in any way related to military service.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The veteran's current back 
disorder at T-8 is not traceable to disease or injury 
incurred in or aggravated during active military service.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2004.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which [s]he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised her of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also specifically requested that 
the veteran provide any evidence or information she had 
pertaining to her claim.  The RO also provided a statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured an 
examination in order to support her claim.  VA has no duty to 
inform or assist that was unmet.


ORDER

Entitlement to service connection for an acute compression 
fracture of the thoracic spine at T-8 is denied.




REMAND

The veteran was issued a supplemental statement of the case 
(SSOC) by the Bay Pines, Florida VA Appeals Management Center 
Resource Unit in October 2005.  The SSOC advised her that she 
would be given 60 days in which to submit any additional 
evidence or information in support of her claim.  
Nevertheless, the case was forwarded to the Board in early 
November 2005.  The veteran responded on November 8, 2005.  
She advised VA that she had been an inpatient following and 
attempted suicide in 1993 or 1994, and that those records 
were available at the VA Medical Center (VAMC) in Brockton, 
Massachusetts.  The Board notes that an earlier attempt was 
made to obtain treatment records from the Massachusetts 
General Hospital relating to an overdose in 1994 or 1995.  
Massachusetts General responded that it had no treatment 
records for the veteran for that time period.  In any event, 
in her November 2005 correspondence, the veteran now contends 
that she did not receive any treatment at Massachusetts 
General Hospital for a psychiatric disorder.  The Board also 
notes that a November 1998 discharge note from the VAMC in 
Boston, Massachusetts indicates that the veteran had been 
admitted there with suicidal ideation, and noted that there 
had been two prior suicide attempts, in 1994 and 1995, when 
the veteran overdosed on medication.  The Board will remand 
to obtain any records from VAMC Brockton related to suicide 
attempts in 1994 and/or 1995.  

The veteran also noted in her November 2005 correspondence 
that she had been receiving treatment and counseling at the 
VAMC in Syracuse, New York for the preceding three months, 
and she believed that these treatment records would support 
her claim.  The Board notes that the record contains 
treatment notes from VAMC Syracuse through September 21, 
2005.  The Board will also remand to obtain any more recent 
treatment records from VAMC Syracuse.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should take the steps 
necessary to obtain treatment 
records from VAMC Brockton relating 
to suicide attempts in 1994 and/or 
1995, and treatment records from 
VAMC Syracuse from July 2005 and 
later.  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and her representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond.  The case should not be 
returned to the Board until after 
the period allowed for response has 
expired.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


